Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 9-12, the variables " m, σ, and C” are used but are not defined, as such this renders the claim indefinite because it is unclear what the variables mean.  ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. – (“Testing Stochastic Software Using Pseudo-Oracles” – hereinafter referred to as Patrick) and further in view of  Gonzalez et al. (US 2021/0089832 A1 – hereinafter referred to as Gonzalez).
In regards to claim 1, Patrick discloses a computational method for training a meta-learned, evolution strategy black box optimization classifier, the method comprising: 

receiving one or more training functions and one or more initial meta-learning parameters of the meta-learned, evolution strategy black box optimization classifier; (Patrick last paragraph section 3..2 and algorithm teaches a training function and initial metal learning parameters.)

sampling a sampled objective function from the one or more training functions and an initial mean of the sampled objective function; (Patrick section 3.1 last paragraph teaches using an objective function and algorithm 1 on page 237 teaches initial means for parameters of objective function.)

for T number of steps in t = 1, ..., T, computing a set of T number of means by running the meta-learned, evolution strategy black box optimization classifier on the sampled objective function using the initial mean; (Patrick page 237 algorithm 1 teaches wherein the algorithm is run repeatedly (T number of times) and µθ (initial means) is calculated each time also from using the initial means.)

updating the one or more initial meta-learning parameters of the meta-learned, evolution strategy optimization classifier in response to a characteristic of the loss function to obtain an updated meta-learned, evolution strategy black box optimization classifier. (Patrick page 237 algorithm 1 teaches wherein the parameters are update each time thru the algorithm until the stopping condition is met.) 

However Patrick does not discloses computing a loss function updating parameters based on the loss function. 
Gonzalez discloses computing a loss function and updating parameters based on the loss function. (Gonzalez para. [0035] teaches black box meta learning  and the use of Covariance Matrix Adapatation Evolutionary Strategy (CMA-ES) that samples a function and using mean point to find solutions, where in the process is iterative. Also paragraph 0036 and 0037 teaches starting with an initial mean solution vector and using a loss function to arrive an update mean vector solution. Also see figure 1.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patrick as both references deal with the use of evolutionary optimization strategy and the benefit of doing so it allow the system converge and become more accurate.  

In regards to claim 3, Patrick in view of Gonzalez discloses the computational method of claim 1, wherein the characteristic of the loss function is gradients of the loss function.  (Gonzalez para. [0007-0008 and 0021] teaches loss function using gradient descent.)

In regards to claim 4, Patrick in view of Gonzalez discloses the computational method of claim 1, wherein the characteristic of the loss function is gradient descent of the loss function.  (Gonzalez para. [0007-0008 and 0021] teaches loss function using gradient descent.)

In regards to claim 5, Patrick in view of Gonzalez discloses the computational method of claim 1, wherein the updating step is carried out by a deep learning optimizer.  (Gonzalez para. [0021] teaches a deep neural network is uses, wherein this is the deep learning optimizer.)

In regards to claim 6, Patrick in view of Gonzalez discloses the computational method of claim 1, wherein the sampling step, the first computing step, the second computing step and the updating step are interactively performed within a loop until a stopping condition is met.  (Patrick algorithm 1 teaches a iterative process wherein all steps are repeated until the stopping condition is met also Gonzalez para. [0013] teaches wherein the process is iterative. )

In regards to claim 7, Patrick in view of Gonzalez discloses the computational method of claim 6, wherein the stopping condition is convergence of the meta-learned, evolution strategy black box optimization classifier. (Gonzalez para. [0039] teaches the algorithm runs until convergence.)

In regards to claim 15, Patrick discloses a computational method for training and using a meta-learned, evolution strategy black box optimization classifier, the method comprising: receiving one or more learned parameters trained on a set of objective functions sharing a functional characteristic with the learned, evolution strategy black box optimization classifier; (Patrick last paragraph section 3..2 and algorithm teaches a training function and initial metal learning parameters.) and updating the meta-learned, evolution strategy black box optimization classifier with the one or more learned parameters (Patrick page 237 algorithm 1 teaches wherein the parameters are update each time thru the algorithm until the stopping condition is met.) 

However Patrick does not discloses generation of samples A.

Gonzalez discloses generation of samples A. (Gonzalez para. [0035] teaches black box meta learning  and the use of Covariance Matrix Adaptation Evolutionary Strategy (CMA-ES) that samples a function and using mean point to find solutions, where in the process is iterative. Also paragraph 0036 and 0037 teaches starting with an initial mean solution vector and using a loss function to arrive an update mean vector solution. Also see figure 1.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patrick as both references deal with the use of evolutionary optimization strategy and the benefit of doing so it allow the system converge and become more accurate.  

In regards to claim 17, Patrick in view of Gonzalez discloses the computational method of claim 15, wherein the number of learned parameters includes a learning rate. (Gonzalez paragraph [0045 and 0047] teaches the parameters are leaning rate.)

In regards to claim 18, Patrick in view of Gonzalez discloses the computational method of claim 15, wherein the one or more learned parameters includes a neural network. (Gonzalez abstract and paragraph [0021] teaches the use neural networks to execute the method and system.)

In regards to claim 19, Patrick in view of Gonzalez discloses the computational method of claim 15, wherein the generation of samples A are produced from a multivariate Gaussian N(m, σ C). (Gonzalez abstract teaches multivariant gaussian which is used to transform samples and the abstract teaches current mean (m) and covariance matrix (C), while para. [0046] teaches step size (σ).)

In regards to claim 20, Patrick in view of Gonzalez discloses the computational method of claim 15, wherein the updating step includes updating the meta-learned, evolution strategy black box optimization classifier with the one or more learned parameters and one or more static parameters in response to the generation of samples λ. (See Patrick algorithm 1.)


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. – (“Testing Stochastic Software Using Pseudo-Oracles” – hereinafter referred to as Patrick) in view Gonzalez et al. (US 2021/0089832 A1 – hereinafter referred to as Gonzalez) and further in view of Choromanski et al. (US 2022/0108215A1 – hereinafter referred to as Choro).

In regards to claim 2, Patrick in view of Gonzalez discloses the computational method of claim 1 but does not disclose further comprising: sending input signals obtained from a sensor into the updated meta-learned, evolution strategy black box optimization classifier to obtain output signals configured to characterize a classification of the input signals; and transmitting an actuator control command to an actuator of a computer-controlled machine in response to the output signals.  
Choro discloses sending input signals obtained from a sensor into the updated meta-learned, evolution strategy black box optimization classifier to obtain output signals configured to characterize a classification of the input signals; and transmitting an actuator control command to an actuator of a computer-controlled machine in response to the output signals.  (Choro para. [0025] teaches getting input signals from sensor, fig. 3 last step teaches getting output from the input, and para. [0031] teaches controlling a robot using the signals and para. [0025] teaches robot with actuators.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patrick in view of Gonzalez with that of Choro to control an actuator as all the references deal the use of evolutionary optimization strategy and the benefit of doing so it allow the system control robots in an automated manner without much feedback from people.
  
In regards to claim 16, Patrick in view of Gonzalez discloses the computational method of claim 15 but does not disclose further comprising: sending input signals obtained from a sensor into the updated meta-learned, evolution strategy black box optimization classifier to obtain output signals configured to characterize a classification of the input signals; and transmitting an actuator control command to an actuator of a computer-controlled machine in response to the output signals.  
Choro discloses sending input signals obtained from a sensor into the updated meta-learned, evolution strategy black box optimization classifier to obtain output signals configured to characterize a classification of the input signals; and transmitting an actuator control command to an actuator of a computer-controlled machine in response to the output signals.  (Choro para. [0025] teaches getting input signals from sensor, fig. 3 last step teaches getting output from the input, and para. [0031] teaches controlling a robot using the signals and para. [0025] teaches robot with actuators.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patrick in view of Gonzalez with that of Choro to control an actuator as all the references deal the use of evolutionary optimization strategy and the benefit of doing so it allow the system control robots in an automated manner without much feedback from people.

Claims 8-14  are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 2021/0089832 A1 – hereinafter referred to as Gonzalez) in view of Choromanski et al. (US 2022/0108215A1 – hereinafter referred to as Choro).

In regards to claim 8, Gonzalez discloses a computational method for learning an actuator control command from a meta- learned, evolution strategy black box optimization classifier, the method comprising: 
sampling and transforming a generation of samples A into a generation of transformed samples A; (Gonzalez para. [0035] teaches sampling data, para. [0031] teaches scaling data, abstract and para. [0025, 0037] teaches multivariant gaussian which is used to transform samples.)

ranking the generation of transformed samples A in response to one or more function evaluations of the generation of transformed samples A to obtain a ranked generation of transformed samples A; (Gonzalez para. [0039 and 0040] teaches ranking based on fitness values)

updating one or more parameters of the meta-learned, evolution strategy black box optimization classifier in response to the ranked generation of transformed samples A and one or more learned parameters trained on a set of objective functions sharing a functional characteristic with the learned, evolution strategy black box optimization classifier to obtain an updated meta- learned, evolution strategy black box optimization classifier; (Gonzalez para. [0032-0041] teaches updating initial vector to get a final vector solution, wherein the parameters are also updated)

However Gonzalez does not disclose sending input signals obtained from a sensor into the updated meta-learned, evolution strategy black box optimization classifier to obtain output signals configured to characterize a classification of the input signals; and transmitting an actuator control command to an actuator of a computer-controlled machine in response to the output signals.  
Choro discloses sending input signals obtained from a sensor into the updated meta-learned, evolution strategy black box optimization classifier to obtain output signals configured to characterize a classification of the input signals; and transmitting an actuator control command to an actuator of a computer-controlled machine in response to the output signals.  (Choro para. [0025] teaches getting input signals from sensor, fig. 3 last step teaches getting output from the input, and para. [0031] teaches controlling a robot using the signals and para. [0025] teaches robot with actuators.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patrick in view of Gonzalez with that of Choro to control an actuator as all the references deal the use of evolutionary optimization strategy and the benefit of doing so it allow the system control robots in an automated manner without much feedback from people.

In regards to claim 9, Gonzalez in view of Choro disclose the computational method of claim 8, wherein the number of parameters include m, σ, and C.  (Gonzalez abstract teaches current mean (m) and covariance matrix (C), while para. [0046] teaches step size (σ).)

In regards to claim 10, Gonzalez in view of Choro disclose the computational method of claim 9, wherein a neural network is used to update m and σ.  (Gonzalez abstract and paragraph [0021] teaches the use neural networks to execute the method and system.)

In regards to claim 11, Gonzalez in view of Choro disclose the computational method of claim 10, wherein the number of learned parameters represent one or both of weights and biases of the neural network. (Gonzalez para. [0021 and 0036] teaches wherein parameters are both weights and biases of neural networks.)

In regards to claim 12, Gonzalez in view of Choro disclose the computational method of claim 8, wherein the generation of transformed samples A are produced from a multivariate Gaussian N(m, σ C).  (Gonzalez abstract teaches multivariant gaussian which is used to transform samples and the abstract teaches current mean (m) and covariance matrix (C), while para. [0046] teaches step size (σ).)

In regards to claim 13, Gonzalez in view of Choro disclose the computational method of claim 8, wherein the one or more functional evaluations are one or more objective functional evaluations.  (Gonzalez para. [0040] an objective function evaluations.)

In regards to claim 14, Gonzalez in view of Choro disclose the computational method of claim 8, wherein the ranked generation of transformed samples λ satisfies                 
                    f
                    (
                    
                        
                            x
                        
                        
                            1
                        
                    
                    )
                    ≤
                    
                        
                            f
                            (
                            x
                        
                        
                            2
                        
                    
                    )
                    ≤
                    …
                    ≤
                    
                        
                            f
                            (
                            x
                        
                        
                            λ
                        
                    
                    )
                
            . (Gonzalez para. [0039-0040] wherein samples are ranked, and although not explicitly stated ranking is an ordered list and would satisfy the function.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127